Citation Nr: 1131724	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-38 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a bilateral foot disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May 31, to August 22, 1997.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

Historically, the service records showed that the Veteran had mild, bilateral pes planus at the time of service enlistment, that she was treated for bilateral stress fractures of the posterior calcanei within three weeks of service enlistment, and that was subsequently discharged from service after three months on the grounds of "lack of motivation."  

Post-service medical records show that the Veteran was treated by a private podiatrist once in 1997, and not again until March 2005.  Records for the initial 1997 visit are not available.  However, the evidentiary record does include private treatment records from 2005 to the present.  These records show treatment primarily for chronic bilateral foot pain diagnosed as bilateral plantar fasciitis.  

As noted above, the issue currently on appeal was remanded in August 2009 for a VA examination and opinion as to the nature and etiology of any identified bilateral foot disability.  Specifically, the examiner was requested to identify all current foot disabilities and indicate whether any identified disability pre-existed the Veteran's military service.  If an identified disability was found to pre-exist service, the examiner was requested to offer an opinion as to whether the pre-existing disability worsened or was otherwise aggravated by service.  If any identified disability was not found to have pre-existed service, the examiner was requested to offer an opinion as to whether the disability was related to service or otherwise manifested in service.  

While the Veteran was examined by VA in August 2010, the examiner's opinion was somewhat confusing and was not entirely responsive to the specific questions posed.  Specifically, the examiner stated that he could not render an opinion as to whether the Veteran's current bilateral foot disability, vis-à-vis, plantar fasciitis, was related to or otherwise had its onset in service, or that the pre-existing bilateral pes planus was aggravated to any degree in service without resorting to mere speculation.  

However, he then went on to discuss the etiology of plantar fasciitis and noted that it was a common complication of pes planus.  The examiner stated that there was no objective evidence of plantar fasciitis in service, that there was no relationship between the calcaneal fractures and the Veteran's current plantar fasciitis or pes planus, and that the calcaneal fractures did not aggravate the pre-existing pes planus to any degree.  The examiner also opined that there was no objective evidence that the Veteran's pes planus was aggravated by her military service.  

In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims ("Court") held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  

While the Board is cognizant of the difficulty in rendering an opinion as to the nature and etiology of the Veteran's current foot disabilities, as a physician, he must consider all available evidence, including the Veteran's history of foot problems in service and subsequent thereto, and attempt to address that question.  If the examiner is unable to render an opinion, he or she must include a discussion of all relevant facts and provide an explanation as to why an opinion would be speculative.  

As the VA examiner in this case did not provide a clear basis for the statement that an opinion could not be provided without resort to mere speculation, the Board finds that the opinion was insufficient without additional explanation or comment under the holding in Jones, and that the August 2010 VA examination was inadequate.  Id.  

Given the medical complexity of this case and failure to obtain the requested medical opinions, the Board finds that the VA examination was inadequate for the stated purpose and that further development of the record is necessary.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The claims files should be forwarded to the VA physician who examined the Veteran in August 2010.  (If the examiner is not available, the claims file should be referred to another qualified physician for the requested opinions.)  After review of the entire record, including a copy of this Remand, the examiner should provide a response to the following:  

a)  Based on a review of the record, did the Veteran's pre-existing bilateral pes planus undergo an increase in the underlying pathology during service?  

b)  If there was an increase during service, was it due to the natural progress of the disorder OR was the increase due to aggravation of the pre-service disorder?  

c)  Is it at least as likely as not that the Veteran's current bilateral plantar fasciitis was manifested in service or otherwise related to service?  

d)  If not, is it at least as likely as not that any current plantar fasciitis is proximately due to, the result of, or aggravated by the calcaneal fractures in service?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

